Citation Nr: 0013120	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  97-31 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cataract.

2.  Entitlement to service connection for pulmonary 
tuberculosis.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel




INTRODUCTION

The appellant had recognized guerilla service from July 1945 
to March 1946 and service with the New Philippine Scouts from 
June 1946 to May 1949.

This appeal arose from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines, which denied the appellant's claims of 
entitlement to service connection for cataract and for 
pulmonary tuberculosis.  The appellant filed a timely notice 
of disagreement and perfected a substantive appeal.

The Board notes that in October 1999, the appellant testified 
at a hearing before the undersigned member of the Board 
sitting in Oakland, California.  Unfortunately, audio tapes 
from this hearing were lost and a transcript of the hearing 
could not be made.  The appellant was notified of the loss by 
letter dated March 7, 2000, and was offered the opportunity 
to attend another hearing.  The appellant responded thereto 
on march 12, 2000, specifically indicating that he did not 
wish to appear at another hearing and that his case be 
considered on the evidence of record.


FINDINGS OF FACT

1.  The appellant's cataracts are first shown many years 
following his separation from active service, and are not 
shown to be related to such service.

2.  The preponderance of the competent and probative evidence 
of record does not establish a relationship between the 
appellant's currently diagnosed pulmonary tuberculosis 
disability and his service or any incident thereof, including 
his service-connected malaria.




CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
entitlement for service connection for a cataract. 38 
U.S.C.A. § 5107(a) (West 1991).

2.  Pulmonary tuberculosis was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for a cataract and for pulmonary tuberculosis.  In essence, 
the appellant contends that during his period of service as a 
New Philippine Scout, he manifested symptoms which he asserts 
contributed to the current disabilities for which he seeks to 
be service connected.  With respect to pulmonary 
tuberculosis, he also appears to contend that such disorder 
was caused by his service-connected malaria.

In the interest of clarity, the Board will first review the 
factual background of this case; briefly discuss the relevant 
law and VA regulations pertaining to the issues on appeal; 
and then analyze the appellant's claims and render a 
decision.

Factual Background

The Board notes that some of the appellant's service medical 
records were unavailable, having apparently been destroyed in 
a fire at the National Personnel Records Center records 
center in 1973.  The Board recognizes that there is a 
heightened obligation to assist a claimant in the development 
of his case, a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in cases, such as in this situation, in which 
records are presumed to have been or were destroyed while the 
file was in the possession of the government.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's review 
of the record and analysis of the appellant's claims has been 
undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

The appellant's service medical records show a Report of 
Physical Examination dated in March 1946 which indicates he 
did not have any noted abnormalities of the eyes.  His 
uncorrected vision was said to be 20/20 bilaterally.  A chest 
X-ray film from the Service Department dated in April 1949 
was read as normal.

The appellant last served in May 1949.  A private medical 
certificate dated in June 1954 shows that the appellant was 
admitted to a hospital in July 1948 with a diagnosis of 
malaria.  A private medical record dated in July 1955 reveals 
that the appellant had been treated for malaria in August 
1954.

A private medical record dated in August 1986 shows a one 
month history of care for the appellant for reported poor 
vision of the left eye.  Examination showed tension of the 
eyes of 15 mmHg bilaterally; vision of the right eye of 20/20 
and of the left eye of 20/30; and Jaeger 2 of the right eye 
and Jaeger 5 of the left eye.  Fundoscopy of the right eye 
was insignificant, and of the left eye media, not clear.  The 
diagnosis was nuclear cataract of the right eye.

In a statement dated in October 1987, a fellow former member 
of the New Philippine Scouts indicated that the appellant was 
hospitalized some time between 1947 and 1948 as he had be 
come ill with symptoms which included vomiting  and loss of 
appetite.  An additional lay statement, also dated in October 
1987, shows that the appellant reported to sick call in 1948 
as he had high fever, coughing, and trembling.  He was said 
to have been hospitalized with symptoms associated with 
malaria.

A medical record of the Department of health, republic of the 
Philippines, dated in November 1987 and signed by M.D.P., 
M.D.  states that the appellant was treated in the middle 
part of 1954 by Dr. P. for pulmonary tuberculosis.  Treatment 
was said to have lasted about one year.  His symptoms were 
said to have recurred in October 1987 for which a diagnosis 
of pulmonary tuberculosis, minimal, was given.

A private medical record signed by R.J.S., M.D. and dated in 
May 1988 reveals that the appellant was a patient of Dr. S. 
in 1950 because of expectoration of blood tint sputum and 
uncontrolled productive coughing.  Physical activities were 
said to have greatly increased his respiratory complaints.  
He was treated medically and advised to undergo injection 
series on streptomycin regimen for tuberculosis of the lungs.  
The impression was active pulmonary tuberculosis.

Private outpatient treatment records dated from July 1995 to 
April 1996 show that the appellant received treatment for 
active pulmonary tuberculosis.

In May 1996, the appellant submitted a NA Form 13055 wherein 
he indicated he was treated for tuberculosis from 1988 to 
1989; from 1989 to 1990; and for active tuberculosis from 
1995 to 1996.  He further indicated that he was treated for a 
cataract of the left eye from 1986 to 1987.  He also 
indicated that he was treated for symptoms associated with 
malaria from 1947 to 1949 and from 1954 to 1987.

In January 1997, service connection was granted for malaria.  
Service connection was denied for cataract and pulmonary 
tuberculosis.  This appeal followed.

In February 1998, the appellant testified at a hearing before 
a VA hearing officer.  The appellant reported that he had 
symptoms associated with malaria in 1948.  He indicated that 
he was confined for about one week, but that he had to be 
discharged because his unit was leaving.  He indicated that 
he was also treated for such symptoms in 1987 and referred to 
an associated chest X-ray.

Another statement of M.D.P., M.D. dated in April 1999 stated 
that the appellant was treated for minimal pulmonary 
tuberculosis from August 1954 to August 1955.  His symptoms 
were said to include chest and back pain, productive cough, 
and loss of weight.

A private medical record, also dated in April 1999, shows 
that the appellant received treatment for poor vision of the 
left eye in 1986.  Treatment records were said to be 
unavailable.

A private medical record dated in May 1999 shows that there 
was a fluorography record dated in October 1987 showing that 
the appellant had an impression of pulmonary tuberculosis 
minimal.

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be 
granted for disability which is attributable to military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  

In cases in which active tuberculosis is involved, service 
connection may be granted if wherein the active disability 
has manifested to a compensable degree within three years 
after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Applicable law further provides that service connection may 
be granted on a secondary basis if a claimed disability is 
found to be proximately due to or is the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (1999); see 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).


Well grounded claims.

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990). A mere allegation of service connection is not 
sufficient; there must be evidence in support of the claim 
that would "justify a belief by a fair and impartial 
individual that the claim is plausible." See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden § 5107(a).  For a 
claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

As noted above, the law provides that service connection may 
be granted on a secondary basis if a claimed disability is 
found to be proximately due to or is the result of a service- 
connected disability.  38 C.F.R. § 3.310(a) (1999).  A valid 
assertion of secondary service connection must nonetheless 
fulfill the well-grounded claim requirement applicable to 
other claims.  See Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Velez v. West, 11 Vet. App. 148, 158 (1998); Locher 
v. Brown, 9 Vet. App. 535, 538-539 (1996).  There must be 
evidence of the claimed disability; a service-connected 
disease or injury; and a nexus, established by competent 
medical evidence, between the two.  Reiber v. Brown, 7 Vet. 
App. 513, 516-17 (1995).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

Analysis

1.  Entitlement to service connection for cataracts.

As discussed above, in order for a claim of entitlement to 
service connection to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
498.

With respect to current disability, the medical evidence 
indicates that in August 1986 there was a nuclear cataract of 
the left eye.  For the purposes of determining that the claim 
is well grounded, the Board finds that the appellant has a 
current cataract disability, satisfying the first Caluza 
prong.

With respect to the second Caluza prong, in-service 
incurrence, there is no evidence of record that the appellant 
had a cataract or indeed any eye disability during his period 
of active service.  The available service medical records 
show that his eyes were normal at the time he entered 
service.  In his NA Form 13055 dated in May 1996, the 
appellant indicated that he was not treated for his left eye 
cataract until 1986.  Accordingly, there is no evidence in 
the service medical records or the subsequent evidence of 
record that the appellant was treated for a cataract until 
1986, over 36 years subsequent to his separation from 
service.  The Board finds that there is no indication that 
the appellant's left eye cataract was incurred in or 
aggravated by service.

There is also no medical nexus evidence which serves to link 
the appellant's service-connected malaria and his cataract 
disability.  See Reiber, supra.

To make the appellant's claim well grounded, he would need a 
medical opinion providing a nexus between a current cataract 
disability and his service.  The remoteness of time from 
service of the medical opinion would not necessarily matter, 
as long as the medical evidence relates the current 
disability to service.  See 38 C.F.R. § 3.303(d); Godfrey, 
supra.  In the absence of such specific medical evidence, the 
Board is not able to conclude, on its own, that the appellant 
has a current cataract disability that could be related to 
any incident of service origin.  See Colvin v. Derwinski, 
1 Vet. App. 171, 177 (1991).  The Court has held that "[i]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded." Chelte v. Brown, 10 Vet. App. 268 (1997). 

The appellant's own statements cannot supply a competent 
medical diagnosis of a current medical disability, its date 
of onset, or its etiology.  These matters can only be 
established by competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).

In short, for the reasons and bases expressed above, the 
Board has concluded that the appellant has not presented a 
well-grounded claim of entitlement to service connection for 
a cataract.  The benefit sought on appeal is accordingly 
denied.

Because the appellant's claim for service connection is not 
well-grounded, VA is under no duty to further assist him in 
developing facts pertinent to that claim.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a); Epps, 126 F.3d at 1454.  VA's 
obligation to assist depends upon the particular facts of the 
case and the extent to which VA has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  
The Court has held that the obligation exists only in the 
limited circumstances where the appellant has referenced 
other known and existing evidence.  Epps, 9 Vet. App. at 344.  
VA is not on notice of any other known and existing evidence 
which would make the adjudicated service connection claim 
plausible.  The Board's decision serves to inform the 
appellant of the kind of evidence which would be necessary to 
make his claim well-grounded, namely competent medical 
evidence which provides a nexus between the appellant's 
service or his service-connected malaria and a current 
cataract disability.

2.  Entitlement to service connection for pulmonary 
tuberculosis.

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

The Board finds that as a threshold matter, the appellant's 
claim for entitlement to service connection for a pulmonary 
tuberculosis is plausible and capable of substantiation, and 
thus well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  The Board bases this conclusion on 
medical evidence, reported above, which indicates that he has 
pulmonary tuberculosis and the May 1988 statement of Dr. S., 
which indicated that the appellant had been treated for 
tuberculosis in 1950, approximately one year after service 
and well within the three year presumptive period.  For the 
limited purpose of determining well-groundedness, the 
credibility of this statement is to be presumed.  See King, 5 
Vet. App. at 21.  

Once a claim has been found to be well grounded, the Board 
must determine whether the VA statutory duty to assist the 
appellant in developing the evidence has been fulfilled.  See 
38 U.S.C.A. § 5107.  In this case, there is sufficient 
medical and other evidence of record in order for the Board 
to render an informed decision.  The appellant has not 
pointed to any additional pertinent evidence which has not 
been obtained, and the Board is not aware of any such 
evidence.  As noted at the outset of this section, the Board 
has taken the lack of certain service medical records into 
consideration.

Once a claim has been determined to be well grounded, the 
King presumption of credibility no longer attaches.  The 
Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Fed.Cir. 1997) and cases cited therein.  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Discussion

A review of the appellant's service medical records reveals 
that there is no medical evidence of record showing any 
diagnosis or treatment related to pulmonary tuberculosis 
during the his period of active service.  The appellant's lay 
witnesses have asserted that he had been ill with malaria 
during his period of active service.  Such statements, 
however, do not demonstrate that the appellant was ever 
treated for pulmonary tuberculosis during his period of 
active service.  

In his May 1988 letter, Dr. S. stated that the appellant was 
treated for expectoration of blood tint sputum and 
uncontrolled productive coughing in 1950.  He referred to an 
impression of active pulmonary tuberculosis.  Despite 
requests of the RO, Dr. S. did not provide any treatment 
records.

The Board notes that in Alcaide v. Gober, U.S. Vet. App. No. 
96-1259 (Sep. 16, 1997), a non-precedential memorandum 
decision, a judge of the Court affirmed a Board decision in 
which the Board determined that a physician's statements were 
minimally probative because they were based upon the doctor's 
memory of events occurring more than 25 years ago, and there 
was no clinical evidence to support the doctor's opinion.  
This is a single judge memorandum decision and thus has no 
precedential weight.  However, the decision may be cited "for 
any persuasiveness or reasoning it contains."  See Bethea v. 
Derwinski, 252, 254 (1992).

The Board believes that this case presents similar 
circumstances and that a similar conclusion is warranted.  
Sr. S. provided specific information, apparently without the 
benefit of contemporaneous treatment records, for medical 
care which he administered more than 35 years earlier.  

For the same reasons articulated by the Court, the Board 
finds such detailed recall of specific information to be 
lacking in credibility.  There is no evidence which has been 
proffered either by the appellant or by Sr. S. which would 
serve to substantiate the May 1988 letter.  Indeed, the 
appellant has stated in the May 1996 NA Form 13055 that he 
was not treated for tuberculosis until 1988.

The Board further notes that the only contemporaneous medical 
record, dated in June 1954, is a medical certificate in which 
pulmonary tuberculosis is not mentioned or suggested.  Also 
of interest is the appellant's VA Form 8-526, Veteran's 
Application for Compensation or Pension, dated in August 
1954.  The appellant filed a claim for malaria; pulmonary 
tuberculosis was not mentioned.  Under item 24, asking for a 
list of treating physicians, there was no response from the 
appellant.

When viewed against the background of the negative service 
medical records, post-service treatment records, and 
contemporaneous evidence which is devoid of any reference to 
any such treatment, the letter from Dr. S. carries little or 
no weight of probative value.  

There are also of record two statements of Dr. P. to the 
effect that he treated the appellant for pulmonary 
tuberculosis in 1954.  This statement suffers from the same 
deficiency as does the statement from Dr. S., namely that 
such appears to be based on recollections of a treating 
physician decades after the fact.  Moreover, even if the 
Board were to accept the statements of Dr. P., the 1954 
treatment would be after the end of the three year 
presumptive period and therefore would not serve to advance 
his claim.

The Board further notes that there is no competent medical 
evidence which serves to establish any connection between the 
veteran's pulmonary tuberculosis and his service-connected 
malaria.

In weighing the competent medical evidence of record, which 
indicates that tuberculosis was not diagnosed until many 
decades after service, the appellant's own statements 
regarding the onset of his pulmonary tuberculosis in the 
1980s, and the minimally probative nature of the 1988 letter 
from Dr. S., the Board is of the opinion that the 
preponderance of the evidence does not support the conclusion 
that the appellant's pulmonary tuberculosis was incurred in 
or aggravated by service, or that it was manifested to a 
compensable degree within three years after service.  
Accordingly, for the reasons and bases stated above, the 
appellant's claim of entitlement to service connection for a 
pulmonary tuberculosis is denied.


ORDER

A well grounded claim not having been submitted, service 
connection for a cataract is denied.  

The claim of entitlement to service connection for pulmonary 
tuberculosis is denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

 

